Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species represented by the squarylium Compound A-b-6 in the reply filed on October 29th, 2021 is acknowledged. 
Claims 1-3 and 7-18 are directed to the elected species. 
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 29th, 2021.

The examiner will follow the guidelines of MPEP 803.02 wherein once a species is elected, it is examined for compliance with all applicable statutes for patentability and if compliance is found, then the examination is expanded to a reasonable number of elected species to determine whether they also comply with the statute. The examiner will determine whether the entire scope of the claims is patentable according to MPEP 803.02.
Applicant's elected species appears allowable over the prior art of record. Therefore, according to MPEP 803.02: should no prior art be found that anticipated or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipated or renders obvious the Markush-type 
As prior art has been found which anticipates the above identified nonelected species, the Markush-type claims are rejected as follows and the subject matter of the claims drawn to nonelected species held withdrawn from consideration. Claims 1-3 and 7-18 have been examined to the extent that they are readable on the elected embodiment and the above identified nonelected species. Since art was found on the nonelected species, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-18 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Hirai et al. (WO 2017104283 A1), hereinafter Hirai. (U.S. 2018/0259849 A1 used for reference)
claim 1, Hirai teaches a near-infrared absorbing photosensitive composition ([0095]) comprising: at least one oxocarbon which is a compound represented by formula (SQ1) of the instant claim ([0096]); a polymerizable compound ([0303]); a photopolymerization initiator ([0324]); and a solvent ([0368]).
Regarding claim 7, Hirai further teaches that the composition further comprises: a resin ([0261]; Example is Resin 1, [0557]).
Regarding claim 8, Hirai further teaches that the resin ([0261]; Example is Resin 1, [0557]) includes a resin having an acid group ((meth)acrylic acid, [0266]; MAA, [0567]).
Regarding claim 9, Hirai further teaches that the near-infrared absorbing photosensitive composition (Composition 1; [0557]) includes 10 to 1000 parts by mass (17.8 parts by mass, [0557]) of the resin having an acid group (Resin 1, [0557]) with respect to 100 parts by mass of the polymerizable compound (crosslinking compound; [0557]). [Resin : Polymerizable compound = 2.3 : 12.9 = 17.8 : 100]
Regarding claim 10, Hirai further teaches the composition further comprising: a pigment derivative ([0259]).
Regarding claim 11, Hirai further teaches a cured film obtained from the near-infrared absorbing photosensitive composition according to claim 1 ([0461]).
Regarding claim 12, Hirai further teaches an optical filter comprising: the cured film according to claim 11 ([0474]).
Regarding claim 13, Hirai further teaches that the optical filter is a near-infrared cut filter ([0474]).
claim 14, Hirai further teaches a method of forming a pattern ([0429]), comprising: forming a composition layer on a support using the near-infrared absorbing photosensitive composition according to claim 1 ([0440]); patternwise exposing the composition layer ([0451]); and removing an unexposed area of the composition layer by development ([0456]).
Regarding claim 15, Hirai further teaches a laminate comprising: the cured film according to claim 11; and a color filter ([0431]) including a chromatic colorant ([0420]).
Regarding claim 16, Hirai further teaches a solid-state imaging element comprising: the cured film according to claim 11 ([0464]).
Regarding claim 17, Hirai further teaches an image display device comprising: the cured film according to claim 11 ([0468]).
Regarding claim 18, Hirai further teaches an infrared sensor comprising: the cured film according to claim 11 ([0426]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (WO 2017104283 A1), hereinafter Hirai (U.S. 2018/0259849 A1 used for reference), as applied to claim 1 above, and further in view of Kasano et al. (JP 2017067863 A), hereinafter Kasano ([0XXX] references refer to original Japanese version, (Page X Para. X) references refer to English Machine Translation).

Regarding claim 2, Hirai does not further teach that at least one of the RS1 or RS2 in Formula (SQ1) is a group represented by Formula (1) of the instant claim. However, Hirai does teach that the composition may further include a squarylium compound other than the squarylium compound (1) of Hirai ([0195]), preferably one having an absorption maximum in a range of 700 nm to 1200nm 
Kasano teaches a known near-infrared absorbing photosensitive composition (Abstract) comprising: at least one oxocarbon compound (Abstract) selected from a compound represented by Formula (SQ1) of instant claim 1 (Formula 9, [0043]) or a compound represented by Formula (CR1) of the instant claim 1 ([0045]). Kasano further teaches that at least one of Rs1 or Rs2 (RA1 and RA1; [0043] and Page 4 Para. 14) in Formula (SQ1) of instant claim 1 is a group represented by Formula (1) (Formula 11; [0050]) of the instant claim 2, wherein a ring Z1 represents a fused ring including an aromatic heterocyclic ring (pyrroline ring and ring B, see [0050], wherein Ring B is an optionally substituted aromatic heterocyclic ring, see Page 5 Para. 2), which may have one or a plurality of substituents (Group X, [0050]), and a ring Z2 represent a 4-membered to 9-membered hydrocarbon ring (Ring A; [0050] and Page 5, Para. 2), which may have one or a plurality of substituents (Group Y, [0050]). Kasano also teaches that the oxocarbon compound preferably has an absorption maximum in the range of 600 to 900 nm (Page 3, Para. 3). Kasano further teaches that, by having the structures of Formula 11 of Kasano, "shoulder peaks that may appear on the lower wavelength side than the maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Hirai by substituting the squarylium compound (1) of Hirai with a squarylium compound represented by Formulas 9 and 11 of Kasano, particularly one having an absorption maximum in the range of 700 to 900 nm. The squarylium compounds are analogous as shown above, and in particular, have similar absorption maximum ranges which overlap on the range of 700 to 900 nm. Furthermore, while the invention of Hirai is disclosed only as containing the squarylium compound (1) of Hirai, Hirai does not teach nor suggest that the use of a different near-infrared absorbing compound instead of the squarylium compound (1) would render the composition inoperable. Rather, Hirai allows the further addition of near-infrared absorbing compounds other than the squarylium compound (1), so long as they have an absorption maximum in the range of 700 to 1200 nm, preferably 700 to 1000 nm ([0194] of Hirai). Thus, one of ordinary skill in the art would reasonably expect this substitution to produce similarly functioning results, given the: analogousness of the squarylium compound as near-infrared absorbing compositions, overlapping absorption maximum ranges, and lack of teachings against such a substitution. Furthermore, per the teachings of Kasano, this substitution would result in a sharper separation between the lower end of the required wavelength and the unnecessary wavelength (i.e. between near-infrared and visible wavelengths), which is an objective of the invention of Hirai.
claim 3, Kasano further teaches that the compound represented by Formula (SQ1) is a compound represented by Formula (SQ2) of the instant claim ([0043] and [0050]), wherein a ring Z3 and a ring Z4 each independently represent a polycyclic aromatic ring having a 5 member nitrogen-containing heterocyclic ring which may have a plurality of substituents (pyrroline ring and ring B, see [0050], wherein Ring B is an optionally substituted aromatic heterocyclic ring, see Page 5 Para. 2), a ring Z5 and a ring Z6 each independently represent a 4-membered to 9-membered hydrocarbon ring (Ring A; [0050] and Page 5, Para. 2), which may have one or a plurality of substituents (Group Y, [0050]), Rs5 and Rs6 (Group X, [0050] and Page 5 Para. 2) each independently represent a substituent (Page 5 Para. 2), Rs7 and RS8 each represent a hydrogen atom ([0050]), and n1 represents an integer of 0 ([0050]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-13, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-12 of 17/119,333 (Reference: U.S. 2021/0102010 A1, Matsumura et al.) in view of by Hirai et al. (WO 2017104283 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of claim 1 of Matsumura et al. makes obvious a subgenus of the applicant’s invention. While claim 1 of Matsumura et al. merely teaches a curable compound, rather than a polymerizable compound and a photopolymerization initiator, it is well known in the art to include a polymerizable compound and a photopolymerization initiator as essential components in a composition to enable curability (see Hirai et al. for example). Thus, it would have been obvious to one of ordinary skill to select the curable compound of Matsumura et al. to contain a polymerizable compound and a photopolymerization initiator. Furthermore, claims 8-12 of Matsumura et al. further teach claims 11-13 and 16-18 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/16/2022